IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WALLACE D. HURST,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4640

REEMPLOYMENT ASSISTANCE
APPEALS COMMISSION and
VECELLIO & GROGAN, INC.,

     Appellees.
_____________________________/

Opinion filed December 7, 2017.

An appeal from Reemployment Assistance Appeals Commission.
Frank Brown, Chairman.

Wallace Hurst, pro se, Appellant.

Norman A. Blessing, General Counsel, Amanda L. Neff, Chief Appellate Counsel,
Reemployment Assistance Appeals Commission, Tallahassee, for Appellee
Reemployment Assistance Appeals Commission.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., and MAKAR and WINOKUR, JJ., CONCUR.